         Case 2:20-cv-00122-JR         Document 22      Filed 03/31/21   Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



AMBER DANIELLE THORRDEN,
                                                           Civil No. 02:20-cv-00122-JR
                             Plaintiff(s),
                                                           ORDER OF DISMISSAL AS
                     v.                                    TO DEFENDANT OFFICER
                                                           M. PINSON (ONLY)
TRANSGENDER AND INTERSEX
COMMITTEE, et al.,

                             Defendant(s).


       IT IS ORDERED that the parties’ Stipulated Motion to Dismiss Defendant Officer M. Pinson

[21] is GRANTED and this action as to Defendant Officer M. Pinson (only) is DISMISSED without

prejudice. Pending motions as to this defendant, if any, are DENIED AS MOOT.

       Dated this 31st day of March, 2021.

                                                   by      /s/ Jolie A. Russo
                                                           Jolie A. Russo
                                                           United States Magistrate Judge
